Title: From George Washington to Colonel Lachlan McIntosh, 4 June 1776
From: Washington, George
To: McIntosh, Lachlan



Sir
Philadelphia June 4. 1776

I received your favor of the 16 of Feby by Yesterdays post, with Its Inclosure for which and the Inform[atio]n respectg the state of your province, I return you my thanks.

I am exceedingly sorry for the difficulties you have had to encounter, and that they are not yet all at an End—but I am hopefull by your perseverance and activity, they will be surmounted and that things will assume a more pleasing appearance.
Being far removed from the department you are in, It will be impossible for me to know or Transmit the Orders necessary for regulating your Battallion; I must therefore refer you to Majr Genl Lee who has been appointed to command in the Southern District & to Brigadr Genl Armstrong in South Carolina who are now immediately over you—they will give you from time to time such Instructions as appear to them necessary, proper & likely to Advance the public good, which you must make the rule of your conduct—You will be particular and punctual in making your Returns to these Gentn who will forward’em to me, and trusting that every thing in your power will be done to promote the Common cause and Interest of the United Colonies I am Sir &c.

G.W.

